No opinion. Beldock, Kleinfeld and Pette, JJ., concur; Nolan, P. J., and Christ, J., concur in affirmance insofar as it holds: (1) that the State court has jurisdiction to determine the issues raised (cf. Lavery’s Main St. Grill v. Hotel & Restaurant Employees-Bartenders Union Local 288, 146 Conn. 93), and (2) that wrongful or unlawful picketing should be enjoined; but otherwise dissent from the affirmance on the ground that under the circumstances here the injunctive provisions of the judgment are too broad, and vote to modify the judgment so as to permit peaceful picketing for any lawful objective (Teamsters Union v. Vogt, Inc., 354 U. S. 284; Cafeteria Union v. Angelos, 320 U. S. 293; Pennock Co. v. Ferretti, 283 App. Div. 527).